DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Eichhorn et al. (US PGPUB 2015/0177079 A1, hereinafter Eichhorn) in view of Shim (US PGPUB 2010/0050788 A1, hereinafter Shim) represents the best art of record. However, Eichhorn in view of Shim fails to encompass all of the limitations of independent claim 1.
Specifically, Eichhorn teaches a flexible pressure sensor based on nanoparticle array quantum conductance, wherein the sensor comprises a high polymer film (110), metal nanoparticles (14), metal 
Additionally, Shim teaches a flexible pressure sensor based on nanoparticle array quantum conductance (see Fig. 1; see Abstract), wherein the sensor comprises a high polymer film (see Fig. 1 and [0029], substrate 105/120 may be polymers), metal nanoparticle arrays (115/130), metal microelectrodes (150/155/160/165), and an external circuit for conductance measurement (210/230); at least one group of metal nanoparticle arrays (115) are deposited on a lower surface of a high polymer film (105) and at least one group of metal nanoparticle arrays (130) are deposed on a upper surface of a high polymer surface (120), and in the same group, positions of metal nanoparticle arrays (115/130) on the upper and lower surfaces are in one-to-one correspondence (see Fig. 3); the metal microelectrodes (150/155/160/165) are arranged on two sides of each group of metal nanoparticle arrays (see Fig. 1) and are symmetrically distributed on the upper and lower surfaces of each of the high polymer films (see Fig. 1); the external circuit for conductance measurement (210/230) is electrically connected to the metal microelectrodes (see Fig. 2, circuitry 155/165); and conductivity of the metal nanoparticle arrays on the upper and lower surfaces changes with a pressure change (see [0018]).
However, Eichhorn, Shim, or combinations thereof fails to specifically teach a flexible temperature-sensitive pressure sensor based on nanoparticle array quantum conductance, wherein the sensor comprises a high polymer film, metal nanoparticle arrays, metal microelectrodes, and an external 
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a flexible temperature-sensitive pressure sensor based on nanoparticle array quantum conductance with the specific structures claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855